CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 1 of 22




      EXHIBIT 4
     CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 2 of 22



                                                                  Page 1

 1                      UNITED STATES DISTRICT COURT
 2                          DISTRICT OF MINNESOTA
 3      ————————————————————————————————————————————————————————
 4      Brock Fredin,
 5                      Plaintiff,
 6             v.                                 No. 17-03058 (SRN/HB)
 7      Lindsey Middlecamp,
 8                      Defendant.
 9      ————————————————————————————————————————————————————————
10      Brock Fredin,
11                      Plaintiff,
12             v.                                 No. 18-cv-00466(SRN/HB)
13      Grace Elizabeth Miller and
14      Catherine Marie Schaefer,
15                      Defendants.
16      ————————————————————————————————————————————————————————
17
18                       DEPOSITION OF BROCK FREDIN
19                         Taken December 5, 2019
20                         Scheduled for 9:30 a.m.
21
22
23
24
25      REPORTED BY: JONATHAN WONNELL, RMR

     www.veritext.com        Paradigm, A Veritext Company           888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 3 of 22


                                                     Page 50                                                        Page 52
 1       A No.                                           1          different?
 2       Q A method to contact you through Match.com? 2                 A Same or similar.
 3       A Yes.                                          3              Q How would they be different?
 4       Q What other information is on the profile?     4              A I don't know.
 5       A That's it.                                    5              Q Do you still have copies of those
 6       Q Do you have a copy of that profile?           6          profiles?
 7       A I provided it in discovery.                   7              A I do not.
 8       Q So other than the documents you provided,     8              Q Why did you close down your OkCupid
 9   you don't have any other documents related to your  9          profile?
10   Match.com profile?                                 10              A I don't recall.
11       A Correct.                                     11              Q What about Plenty of Fish?
12       Q What other user names did you use on         12              A I don't recall.
13   Match.com?                                         13              Q Match.com?
14       A Gopher Badge apparently was a name that      14              A The last time I had a Match.com profile
15   I -- I may have used on Match.com. That's it.      15          was related to dating Grace Miller. The reason I
16       Q What about PaperTreadmill?                   16          deleted it was because Grace Miller continued to
17       A It's possible. I can't -- I can't            17          communicate obsessively with me by sending me direct
18   remember. If that was in discovery, then it was.   18          e-mails and then alleging that my profile itself was
19       Q But that's one of your user names?           19          a message to her. I deleted the profile that day or
20       A I know that it was one of my user names,     20          the next day, and that was the last time I had a
21   yes.                                               21          Match.com profile. She wanted me to delete the
22       Q What about thumb_problems?                   22          profile.
23       A I believe so. Maybe.                         23              Q Did you have multiple profiles on a single
24       Q Well, what makes you question that?          24          site?
25       A I am not looking -- you didn't provide me    25              A I don't remember.
                                                     Page 51                                                        Page 53
 1   exhibits, so I can't remember what I provided.             1       Q It's possible you did?
 2      Q Okay. But if it's in your answers to                  2       A I don't remember.
 3   interrogatories, that would be accurate?                   3       Q Why would you have had multiple profiles
 4      A Absolutely, yes.                                      4   on a single site?
 5      Q Do you recall which site you used that                5       A Generally speaking, I had one profile.
 6   user name on?                                              6   For example, on Match.com, I had a profile, and I
 7      A I do not.                                             7   can't remember exactly, but I believe that I opened a
 8      Q What about View Fine?                                 8   new one after -- I can't remember. I believe that it
 9      A Yes. That sounds like I provided it in                9   was always one profile. I can't remember.
10   discovery.                                                10       Q You also have a profile on Fetlife.com?
11      Q I'm reading this from your discovery, if             11       A I do not have profiles there anymore.
12   there's any question.                                     12       Q But you did?
13      A Okay.                                                13       A Yes.
14      Q My question, though, is: Which site was              14       Q Using the user names: Science, Slutville
15   that used on?                                             15   and Slave Market; is that correct?
16      A I'm not sure.                                        16       A If it was in discovery, yes. I can't
17      Q And then another one -- again, all one               17   remember specifically.
18   word -- ForYouAlwaysNow. Which site was that user         18       Q And what would be contained on those
19   name used on?                                             19   profiles?
20      A There was only three sites: Match.com,               20       A The same or similar content.
21   OkCupid and Plenty of Fish, that I believe the vast       21       Q You also have another user name, Epicview;
22   majority of those user names were used on. I can't        22   is that correct?
23   remember specifically which site.                         23       A Yes.
24      Q Okay. Did those profiles contain the same            24       Q And that's on collarspace.com?
25   information as the Match.com profile or were they         25       A Again, that profile was -- I don't have

                                                                                                     14 (Pages 50 - 53)
www.veritext.com                         Paradigm, A Veritext Company                                    888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 4 of 22


                                                    Page 54                                                      Page 56
 1   it; but, yes, I did.                                      1       A Yes.
 2       Q You also used Momentum Chaser?                      2       Q And they would have sent you a
 3       A If it was in discovery.                             3   confirmation e-mail --
 4       Q What's the nature of the profile that you           4       A Yes.
 5   had on Collarspace.com? What information did it           5       Q -- that included that information?
 6   contain?                                                  6       A Maybe, yes. Yup.
 7       A The same or similar.                                7       Q According to your interrogatory answers,
 8       Q When you say "same or similar," I want to           8   you maintained the CollarSpace profiles until
 9   make sure that we've got a full list of the               9   approximately November of 2018?
10   information that would be contained.                     10       A I -- if that's in the interrogatory, that
11            So would your name, Brock Fredin, be            11   was based on review of my records.
12   included?                                                12       Q Okay. Did you frequently use that site to
13       A No.                                                13   interact with others?
14       Q It would just be the user name?                    14       A I wouldn't say frequent, but I did use it
15       A Correct.                                           15   to interact with others.
16       Q Okay. Would it have generally your                 16       Q On a consistent basis?
17   location, where you live?                                17       A I'm not sure how you define "consistent,"
18       A Yes.                                               18   but I did communicate with others, you know, weekly
19       Q It would contain -- would it contain               19   maybe.
20   height and weight?                                       20       Q And there's another profile on SA.com.
21       A Yes.                                               21   What's "SA"?
22       Q Would it contain sexual preferences?               22       A I do not have the profile listed there
23       A Yes.                                               23   anymore, but that is the same or similar profile.
24       Q Would it contain frequent hangouts or              24       Q Is it seekingarrangements.com?
25   places you like to go?                                   25       A Yes.
                                                    Page 55                                                      Page 57
 1       A No.                                                 1       Q And is the user name "Gator" the one you
 2       Q Would it contain a method to contact you?           2   used?
 3       A Within the site itself.                             3       A Yes.
 4       Q Did you ever share your e-mail or                   4       Q And the Gator profile is the same or
 5   cellphone number on that site?                            5   similar to Epicview?
 6       A I'm not sure.                                       6       A In the sense that it provides biographical
 7       Q Did you ever share it with users of that            7   summary information.
 8   site that contacted you?                                  8       Q I think you mentioned before there's also
 9       A Generally, no.                                      9   pictures associated with these profiles?
10       Q What other profile information would be            10       A Yes.
11   contained that we haven't spoken about?                  11       Q Are they generally selfies that you've
12       A That's it.                                         12   taken of yourself?
13       Q You set up the account "Epicview" on               13       A Yes.
14   CollarSpace; is that correct?                            14       Q You have also a profile on Grindr,
15       A Yes.                                               15   G-r-i-n-d-r, and Bumble?
16       Q Do you recall when you did that?                   16       A Yes.
17       A Generally probably 2015 or '14.                    17       Q User name Felix?
18       Q And walk me through how one opens an               18       A I had one. That was deleted in 2017.
19   account on CollarSpace.                                  19   I've had subsequently similar Bumble profiles related
20       A Go to the site. There's a registration             20   to my name or my middle name.
21   form. I do not believe that it had anything more         21       Q Why did you use the name Felix?
22   than just simply registering through one single page.    22       A That's a good question. I named that
23       Q You're given a user name and password?             23   after Supreme Court Justice Felix Frankfurt.
24       A Correct.                                           24       Q Why didn't you use your own name?
25       Q And that's something you set up?                   25       A Because of Lindsey Middlecamp's -- I

                                                                                                  15 (Pages 54 - 57)
www.veritext.com                        Paradigm, A Veritext Company                                  888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 5 of 22


                                                       Page 58                                                      Page 60
 1   believe at that time she had doxed my name. It's             1      Q We were talking about profiles on various
 2   actually how -- you know, I was very up front as soon        2   websites that you established.
 3   as I got online communication. I was always -- I was         3              (Fredin Exhibit 2 was marked for
 4   up front as soon as I got to know someone that that          4              identification.)
 5   was not my real name.                                        5   BY MR. BREYER:
 6       Q You also maintained profiles on Tinder or              6      Q So what's been handed to you is Exhibit 2,
 7   Hinge; is that correct?                                      7   which appears to be your Gator profile on
 8       A Yes.                                                   8   seekingarrangements.com -- is that correct?
 9       Q Okay. And there the user names you used                9      A Yes.
10   were Brock, William or Eric, correct?                       10      Q And the general information contained in
11       A Yes.                                                  11   the profile we spoke before, we see that here,
12       Q Why use the name Eric?                                12   correct?
13       A It's a Norwegian first name, again, to                13      A Yes.
14   escape Lindsey Middlecamp's smear campaign against me       14      Q And this particular profile, you've
15   on the internet.                                            15   included two photos of yourself, right?
16       Q Is it generally true that all of these                16      A Yes.
17   profiles were active in 2016 from time to time?             17      Q You took those photos?
18       A Not all of them, no. Some of the profiles             18      A Yes.
19   were just recent. For example, Hinge. I thought             19      Q And you used those photos on other
20   that I had provided dates. If not, if you can give          20   profiles; is that true?
21   me a specific user name, I can attempt to give you a        21      A Yes.
22   specific date in which that user name was active.           22      Q Is the information contained in this
23       Q In a lot of these responses you say that              23   profile accurate?
24   the profile was prepared on November 11th, 2019.            24      A No.
25   What is significant about November 11th, 2019?              25      Q What parts of it are not accurate?
                                                       Page 59                                                      Page 61
 1       A Can you read me exactly what it said?                  1      A     The net worth and annual income.
 2       Q Date, for example, I'm looking at the                  2      Q     The remainder of it, though, is accurate?
 3   Bumble, Tinder, Hinge response.                              3      A     (Reading document). Yes.
 4       A So those three sets of profiles were                   4      Q     You can put that one aside.
 5   likely available on November 11th, 2019.                     5              (Fredin Exhibit 3 was marked for
 6       Q Well, you have the same response of                    6              identification.)
 7   November 11th, 2019 with respect to all of the               7   BY MR. BREYER:
 8   profiles.                                                    8       Q So you have in front of you Exhibit 3.
 9       A Okay. Well, that was a mistake. Like,                  9   Exhibit 3 is a screen shot of CollarSpace.com; is
10   for example, the Match.com stuff was all from 2015 or       10   that correct?
11   early 2016. Again, plaintiff shall keep all that            11       A Yes.
12   stuff was 2015, 2016 and maybe 2017 a little bit.           12       Q Okay. And in the middle of the document
13   I've had maybe two or three profiles going forward in       13   it has several pieces of information. Do those
14   the last year to two years. If you want me to update        14   pieces of information make up your profile on
15   that response, I can.                                       15   CollarSpace?
16           MR. BREYER: Do you want to take a quick             16       A Yes.
17   break?                                                      17       Q Is the information depicted there
18           THE WITNESS: Okay.                                  18   accurate?
19           (Whereupon, a recess was taken from 10:59           19       A No.
20   a.m. to 11:02 a.m.)                                         20       Q Okay. What part is not accurate?
21   BY MR. BREYER:                                              21       A Orientation, age, weight.
22       Q Mr. Fredin, we just took a short break.               22       Q Is this information --
23   Just to remind you, you're still under oath. Do you         23       A State.
24   understand that?                                            24       Q I'm sorry. Is this information that you
25       A Yes.                                                  25   provided?

                                                                                                     16 (Pages 58 - 61)
www.veritext.com                          Paradigm, A Veritext Company                                   888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 6 of 22


                                                   Page 62                                                      Page 64
 1      A     The state is also inaccurate.                   1       A I'm not sure. I'd have to review my
 2          Now that I mention that, maybe I                  2   records.
 3   overlooked the state here. The state here is not         3       Q What records would you review, the
 4   accurate as well. I didn't see that. In the Seeking      4   CollarSpace.com site?
 5   Arrangements profile, the state and the city is          5       A I deleted all of them. If I have an
 6   inaccurate.                                              6   account, I'm not sure. If I do, it's not relevant to
 7       Q What should it have been?                          7   this action.
 8       A I believe that that city and state was             8       Q Can you state with any certainty whether
 9   taken from the time that the profile was opened.         9   you have an account or not --
10   Here it says 2011, which at that time was accurate,     10       A I do.
11   but currently it is not accurate, just to be clear      11       Q -- on CollarSpace.com?
12   about that.                                             12       A I do.
13          Again, the same or similar issue with this       13       Q You're just using a different user name;
14   profile; state, depending on whenever the profile was   14   is that true?
15   opened was accurate, but currently is inaccurate, and   15       A Any user name was potentially -- let's
16   then the orientation is inaccurate as well.             16   see. Let me check. It was the Momentum Chaser. I
17       Q Okay. But the information shown in this           17   don't -- I don't know. I would have to check.
18   profile is information that you entered, correct?       18   They're all -- I don't use it actively anymore. I
19       A Yes.                                              19   deleted these profiles, and I simply don't -- I don't
20       Q Okay. The remainder -- except for the             20   know. I don't use them very often.
21   state and orientation, the remainder of it's correct?   21               (Fredin Exhibit 4 was marked for
22       A Yes.                                              22               identification.)
23       Q Okay. Why would you have identified your          23   BY MR. BREYER:
24   orientation in that way if it was inaccurate?           24       Q I'm showing you what's been marked as
25       A Potentially it was identified at the time         25   Exhibit 4. And it appears to be two e-mail messages
                                                   Page 63                                                      Page 65
 1   the profile was opened.                        1             to you from CollarSpace.com. Is that true?
 2       Q And this is the profile of epicview. And 2                A Yes.
 3   epicview is your user name?                    3                Q And the e-mail address is
 4       A Yes.                                     4             brockf12@gmail.com.
 5       Q And is this just an example of a message 5                A Yes.
 6   exchange with an individual who uses the name 6                 Q Is that the e-mail that you were using in
 7   GlitterBomb29?                                 7             2016?
 8       A Yes.                                     8                A No. I used a different e-mail --
 9       Q Does this generally depict how these     9                Q What e-mail did you use --
10   messages are exchanged on this site?          10                A -- for dating profiles.
11       A Yes.                                    11                Q What e-mail did you use?
12       Q And are the messages contained on this 12                 A Field.gator@gmail.
13   site, are they saved to your computer?        13                Q But the e-mail address depicted on
14       A No.                                     14             Exhibit 4, the one I just read into the record, is
15       Q Where are they saved to?                15             your e-mail address, true?
16       A I'm not sure. The site.                 16                A Yes.
17       Q Do you still maintain the epicview user 17                Q This shows e-mails to you welcoming you to
18   name?                                         18             CollarSpace.com; is that right?
19       A No.                                     19                A Yes.
20       Q When did that end?                      20                Q And it says for future reference your
21       A I'm not sure.                           21             log-in information is, and then it uses or references
22       Q Do you still have a profile on          22             a user name and a password; is that accurate?
23   CollarSpace.com?                              23                A Yes.
24       A Yes.                                    24                Q And that's your user name and password,
25       Q What user name are you using?           25             true?

                                                                                                  17 (Pages 62 - 65)
www.veritext.com                       Paradigm, A Veritext Company                                   888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 7 of 22


                                                       Page 66                                                        Page 68
 1       A That is not accurate. This was created by              1   believe that she was the creator of the account,
 2   Catherine Schaefer in concert with Grace Miller. The         2   other than the fact that you believe she knew your
 3   reason I knew this is because I did not use this             3   Gmail address?
 4   e-mail for dating profiles. Additionally, when I             4      A She referenced knowledge of Grace Miller.
 5   went to review this profile name, I found that it was        5      Q She referenced knowledge of Grace Miller
 6   associated with the smear campaign lodged against me         6   where?
 7   online.                                                      7      A Through an individual named Joshua Post
 8       Q What evidence do you have that my clients              8   Lee.
 9   created the user name epicviewfu?                            9      Q Those communications are not on
10       A Because Catherine Schaefer had e-mailed me            10   CollarSpace.com, were they?
11   directly taunting me, related to the harassment             11      A They were on Facebook.
12   restraining order proceeding and the smear campaign         12      Q So is it your allegation that the fact
13   online against me, and then suddenly these profiles         13   that she knew your e-mail address and the timing of
14   popped up within hours. The user name blackoutx2            14   the Facebook posts led you to believe that she, being
15   references a, quote, unquote, blackout campaign, and        15   Catherine Schaefer, created these CollarSpace
16   the x2 is pretty easily identifiable as times two,          16   accounts?
17   which is two people, Catherine Schaefer and Grace           17      A They were part and parcel to Grace Miller
18   Miller.                                                     18   and Catherine Schaefer's scheme to file bogus
19           And then the content in the profile                 19   restraining orders and then trying to bait me with
20   itself, which was false, defamatory information             20   responses. Catherine Schaefer had the other profile
21   referencing the smear campaign against me that              21   on this website CollarSpace.com. Her user name is
22   included my full name, e-mail address, phone number,        22   GlitterBomb29. And she had directly communicated
23   address, work information, yadda, yadda, yadda in the       23   with me minutes or hours before opening these
24   profile itself. And then I also received direct             24   profiles.
25   e-mails from epicview -- if it was FU or epicview --        25           And then I later found out that she was
                                                       Page 67                                                        Page 69
 1   the discovery information, I'm not sure if that FU is        1   pursuing this vindictively by way of an individual
 2   exactly accurate. I believe that user name it was            2   named Joshua Post Lee, who was the only other person
 3   either this or there was a slight change. But I              3   I had ever told about Grace Miller, and that's how
 4   reviewed e-mails also from this profile to the               4   she obtained the information, and she contacted Grace
 5   epicview profile.                                            5   Miller while I was dating her and then used that
 6           So what happened was they derived a new              6   information to pursue her into filing bogus
 7   user name based on the epicview profile to continue          7   restraining orders and then creating this smear
 8   to taunt me asking me if I had read this blackout            8   campaign by leaking this restraining order to, you
 9   profile.                                                     9   know, state-sponsored Twitter campaign that's
10       Q So your belief that Catherine Schaefer                10   CardsAgstHrsmt.
11   and/or Grace Miller created the profile is because          11            But the other reason that this was
12   they had your e-mail address?                               12   associated with Catherine Schaefer is because the
13       A The reason that I know Catherine Schaefer             13   content itself was specific to knowledge that only
14   created this profile is because she had communicated        14   Catherine Schaefer could have had about me at that
15   directly to me within minutes or hours of creating          15   time, including the fact that I had an e-mail
16   this profile, and I had not communicated with anyone        16   address, my phone number, my work location, and then
17   else or rarely communicated with anyone else, so I          17   my, you know, interests, my dating interests; only
18   knew it was her.                                            18   information that Catherine Schaefer would have known
19           And then --                                         19   at that time, as well as what I later found out to be
20       Q Well, I want to stop you there. I want to             20   her connections to Joshua Post Lee.
21   understand why you knew it was her. And you gave me         21       Q And so, again, I want you to focus on how
22   one of the reasons was because she had your Gmail           22   it is that she was the one in your mind that set up
23   e-mail address. True?                                       23   these accounts. And, again, you've told me that she
24       A She knew my e-mail address, yes.                      24   is aware of your e-mail address as brockf12@gmail.com
25       Q Okay. What was the other reason you                   25   and then it's the proximity of the Facebook posts

                                                                                                       18 (Pages 66 - 69)
www.veritext.com                          Paradigm, A Veritext Company                                     888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 8 of 22


                                                       Page 70                                                         Page 72
 1   that followed. Is that accurate?                             1   epicviewfu profile and the BlackOutx2 profile as well
 2       A No. There were no Facebook posts. I have               2   as the GlitterBomb29 profile.
 3   no idea what was going on.                                   3       Q Yes. But I want to talk about the two or
 4       Q So other than your belief that she knew                4   three e-mails that you received from her that you
 5   your Gmail address, what other evidence, as opposed          5   referenced before. Was that from her GlitterBomb
 6   to speculation, do you have that she created the             6   account?
 7   account?                                                     7       A Those e-mails were from epicviewfu or
 8       A Her admission to communicating to me at                8   BlackOutx2.
 9   that time on the same website within hours of these          9              (Fredin Exhibit 5 was marked for
10   profiles popping up, in addition to the same tactics        10              identification.)
11   associated with Lindsey Middlecamp's revenge                11   BY MR. BREYER:
12   pornography on CardsAgstHrsmt where she posted naked        12       Q So I'm showing you Exhibit 5, a document
13   photos of men, including underage boys, which is            13   that you produced to us. Is this the message you
14   absolutely disgusting.                                      14   were referencing in your earlier answer?
15       Q Tell me about the communication that                  15       A Yes.
16   Catherine Schaefer purportedly sent to you on               16       Q And, again, it's a message from Blackoutx2
17   CollarSpace.com that you just referenced.                   17   to you, correct?
18       A She sent two or three e-mails saying that             18       A Yes.
19   she would see me in court and claiming that it would        19       Q And you believe BlackOutx2 is Catherine
20   be, quote, unquote, fun.                                    20   Schaefer?
21       Q Where are those e-mails?                              21       A I know that's Catherine Schaefer.
22       A I provided those e-mails in discovery.                22       Q And, again, from this message, how do you
23       Q If you didn't produce those e-mails in                23   know it's Catherine Schaefer?
24   discovery, where are they?                                  24       A Because Catherine Schaefer references the
25       A I did provide them. They were on my                   25   Ramsey County District Court action which she filed
                                                       Page 71                                                         Page 73
 1   computer. I saved them.                                      1   within days of this e-mail. "We will be coming soon"
 2       Q You still have them, correct?                          2   mentions a reference to the smear campaign as well as
 3       A I provided PDF printouts of those e-mails.             3   the bogus restraining orders they filed.
 4   I still have them. You have them.                            4       Q And to be clear, the entirety of the
 5       Q And these were messages sent to you                    5   message is: "We know about you. We will be coming
 6   through the CollarSpace.com site?                            6   soon." Is that correct?
 7       A Yes.                                                   7       A Yes.
 8       Q When?                                                  8       Q There's no reference to any sort of smear
 9       A Late May 2016 and early June 2016.                     9   campaign or court case, is there?
10       Q Okay. Anything else that you can think of             10       A It's pretty clear "we will be coming soon"
11   as evidence that connects Catherine Schaefer to these       11   references the subsequent Ramsey County Court action
12   profiles, either epicviewfu or BlackOutx2?                  12   Catherine Schaefer filed against me.
13       A Her self-admission in Ramsey County                   13       Q And that's how you interpreted it?
14   District Court that she had communicated with me            14       A At the time, I did not know that. I would
15   through that site. At the same time, her knowledge          15   have to check exactly when she filed that restraining
16   of my dating interests. Her intimate knowledge and          16   order, but I did find that out as soon as I was
17   obsession with me. Her knowledge of Grace Miller,           17   served with it.
18   which was knowledge that no one else could have.            18       Q So, again, you're linking this based on a
19   Essentially, her direct admissions in Ramsey County         19   particular connection between this message and the
20   District Court of all of the facts surrounding these        20   filing of the HRO?
21   profiles.                                                   21       A As well as background information related
22       Q When she communicated to you through these            22   to Catherine Schaefer. For example, "We know about
23   two or three e-mails we talked about earlier, was it        23   you" references her stalking with me and the fact
24   through her GlitterBomb account?                            24   that she contacted Grace Miller in 2015.
25       A She communicated with me through this                 25       Q How? How does it reference that?

                                                                                                        19 (Pages 70 - 73)
www.veritext.com                          Paradigm, A Veritext Company                                      888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 9 of 22


                                                     Page 74                                                         Page 76
 1       A The "We know about you," again, is a                 1   to alter those profiles?
 2   reference to the subsequent smear campaign against me      2       A Did I have the ability? I'd never
 3   as well as their efforts to contact any and all            3   checked, so no, I did not have the ability. I did
 4   people that they knew that I had dated.                    4   not log in. In fact, I didn't read that e-mail until
 5       Q Why do you think she sent this as opposed            5   I had to for purposes of providing it for discovery.
 6   to anyone else that knew you or of you or interacted       6   The e-mail itself was never read or clicked into
 7   with you on CollarSpace?                                   7   because I knew that it was click bait. But pursuant
 8       A Because of the direct timeline between the           8   to Magistrate Judge Bowbeer's court order, I had to
 9   Glitterbomb communication and the -- these profiles        9   click in it to produce the PDF, and I did so at that
10   popping up as well as information related to Joshua       10   point, which was a month ago.
11   Post Lee, who admitted to acting in concert with          11       Q To log into CollarSpace, you just need a
12   Catherine Schaefer to provide her knowledge.              12   user name and a password, correct?
13       Q To the best you can recall, what were the           13       A Yes.
14   communications from Catherine Schaefer using the user     14       Q And that will give you access to the
15   name GlitterBomb to you in May and June of 2016? To       15   profile?
16   the best of your knowledge, what did they say?            16       A Yes.
17       A I don't -- I don't recall exactly. But I            17       Q And you can close the profile down with
18   do remember her profile.                                  18   these credentials?
19       Q Well, do you remember what the contents of          19       A I'm not sure.
20   those e-mails were that makes you think that she was      20       Q You can alter the profile; is that
21   also the creator of BlackOutx2 and epicviewfu?            21   correct?
22       A I don't know. It just all lined up. It              22       A Yes, you can.
23   was pretty obvious to me. I'm not that smart, but it      23       Q And you can close out the account?
24   was pretty clear.                                         24       A I don't -- I think so.
25       Q Other than it all lining up, any other              25       Q Well, Mr. Fredin, you testified earlier
                                                     Page 75                                                         Page 77
 1   evidence that she's the creator of those profiles?         1   that you had an account at CollarSpace and you closed
 2       A Just her own admissions in Ramsey County             2   it down.
 3   District Court.                                            3       A That's true, yes, I did. I -- what I mean
 4       Q You're not alleging that Grace Miller or             4   by that is the fact that -- I don't want to get into
 5   Lindsey Middlecamp created those profiles, are you?        5   some -- the short answer is yes, you can delete it,
 6       A I'm alleging that Grace Miller acted in              6   making it not available publicly. I believe that the
 7   concert indirectly.                                        7   data is still contained on the servers that the site
 8       Q But she didn't create the profiles?                  8   is hosted on.
 9       A Correct.                                             9       Q When you received messages from BlackOutx2
10       Q The password for both epicfu and                    10   and epicviewfu, were they sent to your Gmail account?
11   BlackOutx2 is lower case C, lower case J, 050589. Is      11       A Yes.
12   that a password that you've used?                         12       Q And you opened them?
13       A No.                                                 13       A Can you restate the question before that
14       Q Do either of those letters or numbers have          14   just to make sure I'm understanding?
15   any meaning to you?                                       15       Q When you received messages from these two
16       A 050589 have absolutely no meaning to me             16   user name accounts at CollarSpace, you would open the
17   whatsoever. I would assume that maybe they're             17   messages and read them, correct?
18   someone's birthdate. The "C," I guess -- I never          18       A No, that's not true. I opened one or two
19   actually looked at the password before, but now that      19   of them, and then I received them in my mail, and
20   I do, maybe Catherine Schaefer; her first name is         20   they were all unread. So generally, no, but I did
21   "C." That password is nothing I've used before, and       21   read a few of them. Reading them from my own e-mail
22   I've never used passwords of that syntax.                 22   in-box, because they were forwarded to me from the
23       Q When you received these e-mails opening             23   site.
24   the profiles of epicviewfu, BlackOutx2, along with        24               (Fredin Exhibit 6 was marked for
25   the passwords, you then had the ability, did you not,     25               identification.)

                                                                                                     20 (Pages 74 - 77)
www.veritext.com                         Paradigm, A Veritext Company                                    888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 10 of 22


                                                      Page 78                                                          Page 80
 1   BY MR. BREYER:                                              1       A They're here in this -- in these e-mails
 2       Q Exhibit 6, again, is a document that you              2   that are sent.
 3   produced to us, and it appears to be the in-box for         3       Q Why didn't you produce them?
 4   the CollarSpace account. Is that accurate?                  4       A I did produce them.
 5       A Yes.                                                  5       Q You believe you produced the messages?
 6       Q Okay.                                                 6       A These are the messages. I produced the
 7       A That's my Gmail -- no, I'm sorry. That's              7   messages to the best of my ability. You know,
 8   my Gmail in-box, just to be clear.                          8   without hiring a private investigator and going
 9       Q This is your Gmail in-box?                            9   through a very costly forensic data service, it would
10       A Yes.                                                 10   be difficult -- I can't log into these profiles, so
11       Q Okay. So when messages are sent to you on            11   all of this data is available through the servers
12   CollarSpace.com, they appear in your Gmail in-box?         12   that this website uses, which is Cloudflare.
13       A They are forwarded from the site to the              13       Q Okay. But you didn't produce those to us?
14   e-mail associated with the profile. In this case           14       A I was unable to, because I did not
15   because Catherine Schaefer had associated my e-mail        15   subpoena Cloudflare for the data. But I did produce
16   with the profile, they would have been forwarded to        16   the e-mails in discovery in PDF formats and screen
17   my Gmail in-box.                                           17   shots, to the best of my ability.
18       Q So when the accounts were opened in your             18           There were also several hundred other
19   name and you received these welcome e-mails along          19   e-mails that were sent that Gmail may have deleted
20   with the passwords and user names, is it your              20   between October 17, 2018 and June 12, 2019, because
21   testimony that you did not open them?                      21   my in-box at that time -- and I was unable to buy
22       A I did open a few of them. I -- you can               22   extra space. So Gmail deleted a bunch of e-mails.
23   see the information without necessarily reading them       23   Now that I remember that -- and I will include that
24   and clicking into them. They were generally unread         24   in the deleted log.
25   messages in my Gmail in-box.                               25       Q Mr. Fredin, your allegation with respect
                                                      Page 79                                                          Page 81
 1      Q On the first page it shows that the                    1   to unsolicited -- with respect to your allegations
 2   Welcome to CollarSpace e-mail was sent to you on            2   that you were solicited for sex, were those
 3   June 2nd, correct?                                          3   solicitations all through CollarSpace.com?
 4      A Yes.                                                   4       A I also received text messages and people
 5      Q And we're talking about June 2nd, 2016; is             5   knocking on my door.
 6   that right?                                                 6       Q From which user did you receive these
 7      A Yes.                                                   7   solicitations, looking at this document?
 8      Q Okay. And immediately you receive several              8       A These users that are listed via their user
 9   other messages from other users of that website,            9   name, text messages from random numbers. I did not
10   true?                                                      10   know who they were. And I did not know who was
11      A Yes.                                                  11   knocking on my door.
12      Q And you opened some of them, correct?                 12       Q Which specific users sent you the
13      A Two, maybe.                                           13   unsolicited --
14      Q Do you recall which two?                              14       A The user name --
15      A I do not.                                             15       Q -- e-mails for sex?
16      Q You have alleged in this lawsuit that you             16       A Yeah. All of these user names here that
17   received unsolicited messages for sex. Are these the       17   are listed in the e-mails.
18   messages you're referring to?                              18       Q But you said you didn't open most of
19      A These messages -- yes. They included                  19   these.
20   references to sexual activity, with the e-mails            20       A You could easily view them in my Gmail
21   themselves that were forwarded to the account. For         21   in-box without reading them directly. I was afraid
22   example, the user names themselves referenced sexual       22   to read them directly because of the nature of the
23   activity, and they're being sent directly to my            23   nonconsensual sexual soliciting Catherine Schaefer
24   e-mail in-box.                                             24   executed on me.
25      Q Where are those messages?                             25       Q But it's true, is it not, that the

                                                                                                       21 (Pages 78 - 81)
www.veritext.com                          Paradigm, A Veritext Company                                     888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 11 of 22


                                                      Page 82                                                        Page 84
 1   document you produced to us as Exhibit 6 doesn't            1   me for non-consensual sexual activity to each of
 2   contain any of that information?                            2   these users and then the time stamps included
 3      A No, it does.                                           3   messages to that profile itself, as well as people
 4      Q Where?                                                 4   knocking on my door and receiving a number of phone
 5      A Here, in each e-mail.                                  5   calls and text messages related to non-consensual
 6      Q Where is the solicitation? Read it to me.              6   sexual activity.
 7      A Every single e-mail uses solicitation.                 7               (Fredin Exhibit 7 was marked for
 8      Q Looking at Exhibit 6, read me the                      8               identification.)
 9   solicitation.                                               9   BY MR. BREYER:
10      A Okay. New message on CollarSpace.com for              10        Q You've been handed Exhibit 7. And, again,
11   BlackOutx2 from loyalsubformaster. "BlackOutx2, you        11   it's a different form, but it is messages that you
12   received a message on CollarSpace.com from                 12   had provided to us from CollarSpace.com; is that
13   loyalsub4Master at 6/2/16 at 7:00 a.m. You can click       13   correct?
14   here. Next message."                                       14        A Yes.
15           Do you want me to continue?                        15        Q Okay. These messages, too, just indicate
16      Q Point out to me in that sentence or in                16   that you received a message, but the message itself
17   that line item where the solicitation is.                  17   is not included; is that right?
18      A "New message on CollarSpace.com for                   18        A The message is contained here in the sense
19   BlackOutx2 from loyalsub4Master." Also same message        19   that -- by way of sending a message to my Gmail
20   from a user name Makemeurwife. Same message from           20   in-box, it is a message itself from the user
21   dianefritz8395. Same message from atyourfeet1965.          21   requesting non-consensual sexual activity.
22   Same message from alanna020 with time stamps and the       22        Q And that's my question, is where in this
23   content related there into the message that is             23   message, this document you provided to us, does it
24   included in each e-mail.                                   24   show --
25      Q So is this the entirety of the messages               25        A Yeah, the entire -- the entire message --
                                                      Page 83                                                        Page 85
 1   from these users?                                           1      Q Let me -- let me finish the question --
 2       A No. Between October 17th and June 12th,               2      A Oh, sorry.
 3   2019, there were hundreds of other messages that were       3      Q -- and then you can answer.
 4   also in here but were deleted because of size               4      A I'm sorry.
 5   restrictions on Gmail. I produced all of the saved          5      Q Otherwise, the court reporter can't take
 6   e-mails that I received. It was so overwhelming that        6   down what we say.
 7   I did not save them. But the revenge pornography law        7           So these messages which you provided which
 8   was implemented on August 1st, 2018, and there were         8   are now part of the Exhibit 7, are these messages --
 9   several messages after -- I'm sorry. That was 2017.         9   are these the messages you claim contain
10   There were several messages after that date that were      10   non-consensual sexual solicitations?
11   in conflict of that law.                                   11      A Yes.
12       Q You state that had you saved these                   12      Q Are there any other messages that you make
13   messages. How did you save them?                           13   the same claim?
14       A Screen shots.                                        14      A There are text messages, phone calls.
15       Q And is Exhibit 6 a screen shot?                      15   There are messages, I believe, on Grindr related to
16       A Correct.                                             16   this as well. That profile was deleted. I was
17       Q Okay. And so my question with respect to             17   unable to obtain information.
18   these messages, where is the content or the substance      18      Q But Catherine Schaefer didn't post a
19   of the message, or is this it?                             19   profile of you on Grindr, did she?
20       A The messages, I believe, were also the               20      A No.
21   ones that were still saved in my Gmail were                21      Q So again, the message that we see on
22   available, and I clicked into them, and then I saved       22   Exhibit 7, that is, in fact, your claim for
23   them as PDFs and provided them in discovery. The           23   nonconsensual sexual activity?
24   content that offered the sexual solicitation was part      24      A The entire message, correct.
25   and parcel to the user name BlackOutx2, which offered      25      Q And this Exhibit 7 shows the entirety of

                                                                                                      22 (Pages 82 - 85)
www.veritext.com                          Paradigm, A Veritext Company                                    888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 12 of 22


                                                   Page 86                                                      Page 88
 1   three separate messages, correct?                        1       A I would not characterize it in that way.
 2       A Correct.                                           2   I believe that the entirety of the message is here,
 3       Q Is that true?                                      3   and then there's a secondary message that's available
 4       A Yes.                                               4   on the website itself if you click on it.
 5       Q There's no more to these messages that             5       Q Okay. But you did not view the secondary
 6   you're claiming makes up your claim?                     6   messages, as you call them?
 7       A False. No. That's not true.                        7       A That's correct.
 8       Q What is it?                                        8       Q So the only messages you reviewed are the
 9       A The messages are part and parcel to being          9   ones that are depicted here in Exhibit 7?
10   attached to the profile itself Blackoutx2, which was    10       A Yes, that's true. In addition to looking
11   offering my full name, my e-mail, phone number,         11   at the profiles that they were messaging, BlackOutx2,
12   dating interests, to hundreds of these users who        12   which I could view publicly.
13   then, in fact, messaged me by way of communicating      13       Q So you went to the profile BlackOutx2?
14   through the profile which forwarded the message to      14       A Yes.
15   me.                                                     15       Q Did you also go to the profile epicviewfu?
16       Q And the entirety of the message is what we        16       A Yes.
17   see in Exhibit 7?                                       17       Q And upon viewing those profiles, you
18       A The message itself, potentially the direct        18   became aware that the profile was created for you?
19   content related, is contained on servers or in these    19       A I wouldn't characterize it as for me, but
20   profiles themselves. I did not log in to these          20   they were characterized as a --
21   profiles for obvious reasons.                           21       Q They were your profile?
22       Q Okay. So you did not log in, and you did          22       A No, absolutely not. They were produced by
23   not review the content of these mechanical's; is that   23   Catherine Schaefer as part and parcel to her smear
24   true?                                                   24   campaign against me.
25       A That's true.                                      25       Q So upon reviewing these profiles, why
                                                   Page 87                                                      Page 89
 1      Q Is there any message at all in which you            1   didn't you take them down?
 2   reviewed the content?                                    2       A Because I did not want to add any
 3      A I did -- I mean, the content of the                 3   additional information to the profiles themselves
 4   message is the message itself that's forwarded to me,    4   because they were not associated with me whatsoever,
 5   but what you're speaking of is the secondary body of     5   and it would be a conflict for me to attempt to
 6   the e-mail to BlackOutx2 or epicviewfu, and that is      6   remove these profiles because of the nature of the
 7   contained on that site. The message contains the         7   profiles themselves.
 8   subject, address, body. These messages themselves        8       Q You said the profiles weren't associated
 9   obviously contain a body, which is requesting sexual     9   with you. They did not contain any personal
10   activity, but there's a secondary body of the direct    10   information of yours?
11   content of the message that's on the website.           11       A What I mean by that is I did not create
12      Q Okay. So I just want to make this very             12   the profiles in any way whatsoever. I had no
13   clear.                                                  13   knowledge of their creation until I found out that
14           So the document showing the in-box screen       14   Catherine Schaefer had produced them. And so if I
15   shot shows notifications of messages to you through     15   tried to remove the profiles, it would be, you know,
16   CollarSpace.com, correct?                               16   adding my information to profiles in which I did not
17      A I would not characterize it as                     17   create. I did not want any confusion whatsoever over
18   notification of a message. I would characterize it      18   the fact that I did not create these profiles.
19   as a direct message offering sexual solicitation.       19       Q So looking back at Exhibit 5, there is a
20      Q So there's a direct message that's                 20   profile in the middle of that document. Do you see
21   depicted in the in-box in that exhibit, true?           21   that?
22      A Yes.                                               22       A Yes.
23      Q Okay. That is not the entirety of the              23       Q Can you tell from Exhibit 5 whose profile
24   message, is it? You would have to open the message      24   that is?
25   up and view its contents; is that accurate?             25       A It is BlackOutx2.

                                                                                                 23 (Pages 86 - 89)
www.veritext.com                       Paradigm, A Veritext Company                                  888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 13 of 22


                                                      Page 94                                                     Page 96
 1       Q So you're looking at Exhibit 7 again?                 1   phone that I had when all of this went down.
 2       A Exhibit 6.                                            2          But I ignored all of these text messages
 3       Q So when you say --                                    3   that were forwarded and utilized simply the e-mails
 4       A Exhibit 7.                                            4   themselves.
 5       Q So you say "text messages," then, do I                5      Q Okay. So you ignored them and you did not
 6   infer that to mean that you would get a notification        6   read them?
 7   in your in-box but you would also get a text message        7      A I read them.
 8   with the same information?                                  8      Q Okay. And you read them using the phone?
 9       A At that time, that's the way that I had it            9      A Correct. They were push notifications on
10   set up, as well as receiving several other text            10   the phone.
11   messages related to this, people contacting me, that       11      Q Okay. And the content of the text
12   I ignored.                                                 12   message, is it the same as what's depicted in
13       Q So the text messages, again, are --                  13   Exhibit 6?
14   contain the same messages that we saw in Exhibit 6?        14      A Yes. In addition, I had received several
15       A Yes. And the phone that I was using, I               15   other direct text messages from individuals.
16   never turned on again after the property was               16      Q But let's just stick with the
17   returned. So those text messages themselves are            17   CollarSpace.com text messages. You did not open
18   simply unavailable.                                        18   those messages to read the secondary content?
19       Q Where is that phone now?                             19      A Correct.
20       A That phone was deleted, and I believe that           20      Q The other text messages that you
21   it was sold on the internet.                               21   referenced, where did they come from?
22       Q When was it deleted?                                 22      A Numbers. Telephone numbers.
23       A When I sold the phone on the internet, I             23      Q Do you know where those text messages came
24   deleted the data associated with it.                       24   from or how they obtained your phone number to text
25       Q You didn't keep any copies?                          25   you?
                                                      Page 95                                                     Page 97
 1       A I didn't turn on the phone after -- well,             1      A Yeah. I mean, my number was contained in
 2   let me back up. I don't recall if I turned it on. I         2   the profile itself, and so I received a couple text
 3   did not turn on the phone. I sold it on the                 3   messages from the profile.
 4   internet. I don't remember, actually.                       4      Q And where are those text messages? Are
 5       Q Who did you sell it to?                               5   they on the phone?
 6       A I don't remember.                                     6      A They were ridiculous messages. I deleted
 7       Q How did you sell it on the internet?                  7   them immediately. I did not respond to them. I
 8       A I don't remember.                                     8   believe that they were on the phone, but I deleted
 9       Q When did you sell it on the internet?                 9   them as soon as I received them and ignored them.
10       A For all intents and purposes, when I                 10      Q Okay. So focusing just on the text
11   received the property -- let me back up.                   11   messages. You got text messages through the
12           When I received the property back, because         12   CollarSpace --
13   there were so many items, they took 60 to 70 items,        13      A I received, like, two text messages
14   that it was overwhelming. And so the phone that this       14   through the only available phone number that they
15   stuff was on, I had like five or six phones. I             15   knew that I had, and I deleted those messages
16   couldn't remember exactly which phone I was using at       16   instantly, and they were associated with the same
17   that time.                                                 17   campaign.
18           I sold one phone which could have been             18      Q Okay. And is that the entirety of the
19   that phone, and I may have the phone still in              19   text messages, then, that --
20   property. My life has been sort of in whack. So I          20      A Yes, in addition to all of the push
21   don't know exactly where it is. I believe that it's        21   notifications and direct text messages from these
22   in storage, in a storage unit in St. Louis Park            22   e-mails.
23   because my mom, before she died, had it, and she put       23      Q Right. We've talked about the push
24   all of my stuff in a storage unit. And I had one or        24   notifications that ended up in your in-box and were
25   two phones, and I don't recall if that was the exact       25   texted to you, which are identical to the ones that

                                                                                                    25 (Pages 94 - 97)
www.veritext.com                          Paradigm, A Veritext Company                                  888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 14 of 22


                                                  Page 110                                                        Page 112
 1   Gmail account, correct?                                  1   responded very briefly. And she was forcibly trying
 2       A Have other people used it? I'm the only            2   to set up a date, and I stood her up. The intense,
 3   one who uses that Gmail account.                         3   very odd text messages were coming from Catherine
 4       Q Okay.                                              4   Schaefer attempting to force a date upon me in which
 5               (Fredin Exhibit 9 was marked for             5   I stood her up, at which point she became apparently
 6               identification.)                             6   very angry.
 7   BY MR. BREYER:                                           7           At the time, however, I did not know this
 8       Q So what I'm showing you now is Exhibit 9.          8   was Catherine Schaefer. It was a catfish profile.
 9   And this is the online version of the City Pages         9   It was a very masculine dominant profile that I
10   article; is that correct?                               10   wasn't sure if it was male or female. I thought
11       A Yes.                                              11   potentially it could be male. So I just didn't know
12       Q And it's the same City Pages article that         12   who it was or anything related to that. And so the
13   is the basis for several of your defamation             13   intense and odd text messages were Catherine
14   allegations; is that true?                              14   Schaefer's.
15       A Yes.                                              15       Q So it's that language, correct? Very odd,
16       Q And this article was posted on February           16   intense text messages that you find offensive?
17   22nd, 2017, correct?                                    17       A I find them false.
18       A Yes.                                              18       Q Okay. And the quotes around those words,
19               (Fredin Exhibit 10 was marked for           19   that's Ms. Schaefer's opinion, not yours, correct,
20               identification.)                            20   that the text messages were very odd and intense?
21   BY MR. BREYER:                                          21       A They were -- as far as I know, Michael
22       Q So you've got the City Pages article in           22   Mullen pulled those from his own mind. He produced
23   front of you there. I'm also giving you Exhibit 10.     23   those out of nowhere.
24   Exhibit 10 is the amended complaint that you filed in   24       Q So that's Mr. Mullen's expression, not
25   the lawsuit against Ms. Miller and Ms. Schaefer; is     25   Ms. Schaefer's?
                                                  Page 111                                                        Page 113
 1   that accurate?                                           1      A Plainly reading the article that's the way
 2       A Yes.                                               2   that I read it.
 3       Q Okay. And if you turn to page 3 -- I'm             3      Q Okay. And moving on to falsehood
 4   sorry. Turn to page 10 of this document. On              4   number 2, it says, "Defendant Schaefer canceled and
 5   paragraph 38 you begin to describe the City Pages        5   told Fredin to stop contacting her." Do you see
 6   article and those portions of the article that you       6   that?
 7   deem offensive or defamatory; is that accurate?          7      A I do.
 8       A Yes.                                               8      Q That's also Mr. Mullen's words, not
 9       Q Okay. And in paragraph 38 you go through           9   Ms. Schaefer's, correct?
10   and quote portions of the article that you claim are    10      A I don't know if that was Michael Mullen or
11   defamatory and then below it you write "truth" and      11   Catherine Schaefer.
12   then give your version of the events; is that           12      Q Let's move on to number 3. It says, "Over
13   correct?                                                13   the next two years, she" -- being Ms. Schaefer --
14       A Yes.                                              14   "was contacted dozens of times by unfamiliar
15       Q So falsehood 1 states, "Before they met in        15   cellphone numbers and online dating profiles. In
16   person, Fredin sent a series of 'very odd' and          16   longer communiqués, Schaefer recognized Fredin's
17   intense texts. Schaefer decided a meeting was 'not      17   unique writing style, she wrote in her affidavit.
18   in her best interests.'" Do you see that?               18   Other messages just said, 'Hi Cat'."
19       A Yes.                                              19           No one else called her that. Do you see
20       Q What was defamatory about that particular         20   that?
21   paragraph?                                              21      A Yes.
22       A Everything.                                       22      Q Okay. Are those Mr. Mullen's words or are
23       Q Be specific.                                      23   those Ms. Schaefer's words?
24       A The text speaks for itself. Catherine             24      A I believe that they're both Mr. Mullen and
25   Schaefer sent repeated obsessive e-mails to me. I       25   Catherine Schaefer.

                                                                                                29 (Pages 110 - 113)
www.veritext.com                       Paradigm, A Veritext Company                                   888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 15 of 22


                                                   Page 114                                                        Page 116
 1       Q Okay. Which words are Ms. Schaefer's?               1      A She's referencing the fact that she
 2       A The, quote, unquote, unique writing style           2   received messages using "Hi Cat", which simply never
 3   and then the, quote, unquote, Hi Cat.                     3   happened.
 4       Q Okay. What is defamatory by                         4      Q So it's just not true; it's not that it's
 5   characterizing the writing style as unique?               5   defamatory, correct?
 6       A The unique writing style references                 6      A Well, it paints me in a negative light, so
 7   unfamiliar dating profile contact, unfamiliar             7   therefore it is defamatory claiming that I have sent
 8   cellphone contact. That was extrapolated from her         8   messages which I have not, you know, making me out to
 9   affidavits, as well as her own statements to Michael      9   be like an online stalker or a stalker in general,
10   Mullen that were categorical false.                      10   which simply was later found to be false. And, I
11       Q Focus on the three words, "unique writing          11   mean -- later found to be false, I knew it was false,
12   style."                                                  12   but it was later proven false by the St. Paul Police
13       A Right.                                             13   Department.
14       Q There's a nothing offensive about that             14      Q Again, my question is around your
15   statement, what you're finding offensive is that         15   identification of "Hi Cat" as being offensive. I
16   there was other activity surrounding this, correct?      16   want to understand that because I think what you're
17       A Catherine Schaefer had stated to                   17   saying is it's simply not true, not that it's
18   Mr. Mullen that she had received contact, quote,         18   defamatory, somehow it has ruined your reputation for
19   unquote, dozens of times by unfamiliar cellphone         19   having been associated with the phrase "Hi Cat"?
20   numbers. I don't know if that's in the transcript or     20      A The "Hi Cat" is a reference to receiving
21   an affidavit.                                            21   unsolicited messages from me or that I was somehow
22       Q Okay.                                              22   targeting her on the internet by continuing to pursue
23       A But that's her statement to Mr. Mullen             23   her which -- you know, painting me in a light of
24   that is additionally defamatory and categorically        24   being an online harasser, which is defamatory.
25   false.                                                   25      Q You've used that phrase with her, though,
                                                   Page 115                                                        Page 117
 1        Q In that sentence she doesn't make any              1   before, "Hi Cat"?
 2   reference to you, does she?                               2       A No.
 3        A Yeah. She said she recognized Fredin,              3       Q And there's no communication between you
 4   which is a reference to me.                               4   and her where you used that phrase?
 5        Q Claiming you had a unique writing style,           5       A Correct. I don't know -- I didn't know
 6   correct?                                                  6   who she was.
 7        A Yeah.                                              7       Q Falsehood number 4 says, "Exasperated,
 8        Q Okay. So the unique writing style is not           8   Schaeffer took to Facebook, detailed how a guy she
 9   the offensive language. It's the preceding sentence       9   never met was haunting her. A friend shared her
10   talking about the fact that she had received             10   post. Another Twin Cities woman soon reached out.
11   unfamiliar cellphone numbers and online dating           11   Schaefer wasn't Fredin's only victim." Correct?
12   profiles, correct?                                       12       A Yes.
13        A Generally.                                        13       Q The statement that "another Twin Cities
14        Q Okay. And then the "Hi Cat", there's              14   woman soon reached out, Schaefer wasn't Fredin's only
15   nothing offensive about that, is there?                  15   victim," those are Mr. Mullen's words, correct?
16        A Yeah, because I never sent an e-mail --           16       A I believe it's a combination of statements
17   it's insane. I mean, she's just taking random text       17   by Catherine Schaefer to Mr. Mullen or Mr. Mullen's
18   messages or dating profile communications and            18   statements himself.
19   claiming it's me and it was later found to be totally    19       Q Well, you've got the article sitting next
20   false before producing it in the City Pages article      20   to you.
21   that ruined my life.                                     21       A Okay.
22        Q So I'm focusing on specifically the               22       Q Tell me what in its context you believe is
23   language of the City Pages article that you claim is     23   her words as opposed to Mr. Mullen's. So if you look
24   defamatory. You've identified "Hi Cat," and I want       24   on page 2 of the article, for instance --
25   to understand why that's defamatory.                     25       A Yeah, I see it.

                                                                                                 30 (Pages 114 - 117)
www.veritext.com                        Paradigm, A Veritext Company                                   888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 16 of 22


                                                    Page 118                                                         Page 120
 1       Q Okay. There's no quotes around any of                1       A Yeah, but he can be paraphrasing the
 2   those words, correct?                                      2   statements Ms. Schaefer gave to Mr. Mullen.
 3       A That's true.                                         3       Q Right. So they're Mr. Mullen's words
 4       Q So none of those quotes are associated or            4   paraphrasing something Ms. Schaefer would have said?
 5   attributed to Ms. Schaefer?                                5       A I don't know. It sounds like Ms. Schaefer
 6       A Mr. Mullen would not have knowledge of               6   gave those statements to Mr. Mullen. I just don't
 7   that statement without having talked to Catherine          7   know. I had no knowledge of this article being
 8   Schaefer. I'm not sure how Mr. Mullen would know           8   constructed, so I have no idea.
 9   Schaefer took to Facebook, for example, which is           9       Q Well, you're making allegations in this
10   second through fifth word in that paragraph.              10   lawsuit that these statements were hers and that they
11       Q Well, maybe this will help, Mr. Fredin.             11   were defamatory.
12   If you move down to falsehood number 5, you'll find       12       A Correct. Yes.
13   that on the very top page of page 3 of the article,       13       Q Are you saying you're mistaken?
14   which is Exhibit 9.                                       14       A No.
15       A Okay.                                               15       Q So how do you attribute the statements in
16       Q Okay? Can you read that to yourself?                16   the article, specifically falsehood number 7, to
17       A Sorry. Which paragraph?                             17   Ms. Schaefer? What basis do you have to make this
18       Q The very first one. The very first at the           18   allegation?
19   top of the page. It says, "The messages, some             19       A Recent FOIA request information which
20   sexually suggestive, continued for weeks. 'Get on         20   sheds light on the fact that Catherine Schaefer was
21   your knees and think of me,' he wrote, according to       21   contacting the City Pages at least at the time of
22   the ruling."                                              22   January 24th, 2017. And so the evidence here
23           Do you know what ruling is referenced             23   indicates that Catherine Schaefer -- there was an
24   here?                                                     24   admission that Catherine Schaefer contacted the City
25       A Actually, I do not.                                 25   Pages and NPR. Not NPR, but M as in Mary, so
                                                    Page 119                                                         Page 121
 1       Q It's a court ruling, correct?                        1   Minnesota Public Radio.
 2       A Yes.                                                 2       Q But that doesn't help us understand your
 3       Q And so those words, those statements, came           3   allegation that she made this statement as opposed to
 4   from a court ruling according to the article,              4   Mr. Mullen.
 5   correct? I mean, it says according to the ruling,          5       A The FOIA request from the City of
 6   correct?                                                   6   Minneapolis indicates that Lindsey Middlecamp and
 7       A I can't remember. I'd have to verify my              7   Catherine Schaefer apparently had communicated with
 8   records.                                                   8   the City Pages in an effort to make statements to
 9       Q The last falsehood, falsehood number 7               9   Mr. Mullen, so I believe that it's a combination
10   here, you have stated, "Schaefer's evidence of            10   therein of both Mr. Mullen and Catherine Schaefer.
11   unwanted contact through the years was overwhelming."     11       Q But you don't know what statements were
12   And we find that language on page 3, third paragraph.     12   provided to Mr. Mullen? Your FOIA request didn't
13       A There's no page numbers on this article.            13   discover that?
14       Q Right. You're going to have to just count           14       A It said -- yeah, I mean, it was very
15   the pages. It's one paragraph down from where we          15   specific. It said that Catherine Schaefer had made
16   were just looking at. It starts with "Hanson filed."      16   allegations of unwanted contact over many years,
17       A Okay. I see it.                                     17   which was totally bogus. But that was in the FOIA
18       Q Those words are Mr. Mullen's words,                 18   request.
19   correct? There's no quotations attributing those          19       Q Your request and their response?
20   statements to Ms. Schaefer?                               20       A I'm sorry. Yes, you're right, Mr. Breyer.
21       A I'm not sure. I believe that Ms. Schaefer           21   That was in the production provided by way of the
22   provided those statements to Mr. Mullen.                  22   City of Minneapolis.
23       Q Well, the statements she provided to                23       Q Okay. And whose statements were those
24   Mr. Mullen are in quotes. There's no quotes around        24   that you just recited to me?
25   that sentence, is there?                                  25       A Those statements were directly from

                                                                                                   31 (Pages 118 - 121)
www.veritext.com                         Paradigm, A Veritext Company                                    888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 17 of 22


                                                               Page 122                                                        Page 124
 1   Lindsey Middlecamp referencing her own conversation                   1      Q Okay. You did a full search of those --
 2   with Ms. Schaefer. And because she was referencing a                  2   of both of those e-mail accounts?
 3   direct conversation with Ms. Schaefer, it is my                       3      A Yes.
 4   belief that it is not hearsay.                                        4      Q And did you retrieve any documents from
 5       Q Well, I don't care if it's hearsay or not.                      5   those accounts that you produced to us?
 6   I'm trying to understand what on the basis of the                     6      A I believe so.
 7   response leads you to believe that the words we just                  7      Q Did you withhold any documents from those
 8   reviewed are Ms. Schaefer's as opposed to                             8   accounts that you reviewed in production?
 9   Mr. Mullen's?                                                         9      A To the best of my knowledge, I did not. I
10       A I truly feel it's a combination of                             10   will do a second search to ensure that I have not
11   Ms. Schaefer's false statements to Mr. Mullen                        11   withheld any documents.
12   directly without citing any record in Ramsey County                  12      Q The process to search those two accounts,
13   District Court as well as Mr. Mullen's statements                    13   was it the same method of searching you described
14   paraphrasing those statements and him adding                         14   earlier using keywords?
15   additional information himself to extrapolate without                15      A Yes.
16   citations to the court record.                                       16      Q Did you use the same keywords?
17           MR. BREYER: Why don't we take a short                        17      A Yes.
18   break for lunch and then we'll come back.                            18      Q When you did the search for the e-mail
19           THE WITNESS: Okay.                                           19   accounts, you did so presumably using a laptop that
20           (Whereupon, at 12:37 p.m. a lunch recess                     20   you currently use?
21   was taken.)                                                          21      A Actually, I was at a law library.
22                                                                        22      Q Okay. Do you have any other devices other
23                                                                        23   than the five phones you described earlier that would
24                                                                        24   contain e-mails or other documents related to this
25                                                                        25   case or these cases?
                                                               Page 123                                                        Page 125
 1               AFTERNOON SESSION                                         1       A I have documents in a number of file
 2                            (1:20 p.m.)                                  2   folders.
 3            **********                                                   3       Q And were those file folders searched in
 4        Whereupon,                                                       4   response to our requests?
 5               BROCK FREDIN,                                             5       A Yes and no. I mean, there's so many
 6    the witness testifying at the time of                                6   documents that it would be exhaustive. I relied upon
 7    recess, having been previously duly sworn,                           7   digital documents that I could find that were
 8    was further examined and testified as                                8   reproductions of those documents.
 9    follows.                                                             9       Q Okay. Why do you have reproductions of
10            **********                                                  10   those documents as opposed to the original document?
11 EXAMINATION RESUMED BY COUNSEL FOR THE DEFENDANTS                      11       A Because those files are in storage and
12 BY MR. BREYER:                                                         12   there are so many documents. I'm one person. I
13    Q    So, Mr. Fredin, we're back on the record                       13   can't possibly go through each and every document,
14 after a break for lunch. I'll remind you you're                        14   whereas a keyword search avails that information
15 still under oath. Do you understand that?                              15   quickly.
16    A    Yes.                                                           16       Q When you say they're in storage, are they
17    Q    In addition to the brockf12@gmail.com                          17   in the storage unit you described earlier?
18 account you also referenced two other e-mail accounts                  18       A Yes.
19 today, the Baron Tharson account and a Field.gator                     19       Q Okay. And you have access to that storage
20 account. Do you recall that testimony?                                 20   unit?
21    A    I do.                                                          21       A I do.
22    Q    Okay. When you searched for responsive                         22       Q And where is it located?
23 e-mails and other documents, did you search those                      23       A The storage unit has been located in
24 e-mail accounts as well?                                               24   St. Louis Park.
25    A    Yes.                                                           25       Q When was the last time you were at the

                                                                                                             32 (Pages 122 - 125)
www.veritext.com                                        Paradigm, A Veritext Company                               888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 18 of 22


                                                     Page 126                                                     Page 128
 1   storage unit?                                               1   earlier. Now I want to talk about a third one called
 2       A Probably August.                                      2   EpicViewf12. Are you familiar with that profile?
 3       Q Other than the five phones you described              3      A So I think that's the same profile as the
 4   earlier, what other electronic devices may be in that       4   EpicViewfu.
 5   storage unit?                                               5      Q Okay.
 6       A That's really a -- that's all I know.                 6      A There's just a name issue with it. I
 7       Q I'm sorry. Did you give me a number?                  7   believe that it's F12 was the actual name. And I
 8       A No. That's about it. That's all I can                 8   don't know how the FU came about, if maybe -- I
 9   recall that is associated with documents.                   9   believe that it was always EpicView F12 because
10       Q So there are no computers of any type?               10   that's a derivative of my e-mail address which is
11       A Correct.                                             11   brockf12.
12       Q Okay. Did you search any of your                     12      Q Okay. Are the profiles -- is the profile
13   computers or did you only use the computer at the law      13   for EpicViewf12 the same as EpicViewfu?
14   library?                                                   14      A Yes.
15       A I did search using a phone that I had.               15              (Fredin Exhibit 11 was marked for
16   And then when I was at the law library forwarded some      16              identification.)
17   of the documents to the brockf12 account in order to       17   BY MR. BREYER:
18   use their resources, essentially, to produce the           18      Q So, Mr. Fredin, Exhibit Number 11, that's
19   PDFs.                                                      19   just been handed to you. You know what? Set that
20       Q From January of 2016 to present, what                20   exhibit aside a moment. Let's do this one first.
21   computers, if any, have you used to communicate            21              (Fredin Exhibit 12 was marked for
22   either through Collarspace or these other online           22              identification.)
23   profiles or the e-mails addresses that you provided?       23   BY MR. BREYER:
24       A The iMac that I had that was seized                  24      Q Okay. Exhibit 12 is -- again, it appears
25   pursuant to Lindsey Middlecamp's unlawful actions          25   to be one of these messages from collarspace.com. Is
                                                     Page 127                                                     Page 129
 1   against me and then -- that's pretty much it.               1   that correct?
 2       Q Okay. And you haven't searched the iMac;              2       A Yes.
 3   is that correct?                                            3       Q And this one relates to the user name
 4       A I can't turn it on because the files have             4   EpicViewf12. Is that also correct?
 5   been compromised.                                           5       A Yes.
 6       Q Have you tried to turn it on?                         6       Q And it's messaging you at your user name
 7       A No.                                                   7   at Collarspace, which was EpicView?
 8       Q When you refer to compromised files, again            8       A Correct.
 9   we're talking about the police seizure of that device       9       Q Okay. Is this the only message you
10   as well with others?                                       10   received from EpicViewf12?
11       A I can't trust any devices that have been             11       A Generally there was -- it was between one
12   seized by law enforcement.                                 12   and three messages. It could have been one, it could
13       Q And where is that iMac today?                        13   have been upwards of three. When I received the
14       A I believe that it's in the storage unit.             14   messages from BlackOutx2, I sort of mixed them
15   I'm sorry. I'm contradicting myself. It is in the          15   together.
16   storage unit. It's in storage. I'm not trying to           16       Q So this is the one you produced to us and
17   intentionally mislead. There's so many devices, I'm        17   it says, "See you soon, Brock," and then your
18   just trying to associate specific devices to where         18   response is, "Do not contact me ever again." Do you
19   they're at.                                                19   see that?
20       Q Yeah. And if you want to correct the                 20       A Yes.
21   testimony, I'm perfectly fine doing that. I'd rather       21       Q Okay. So what other messages, if any, did
22   get your best recollection rather than your guess.         22   you receive from EpicViewf12, or is this it?
23       A My best recollection is that it's in the             23       A There's another message that says -- I
24   storage unit.                                              24   can't remember if it's from this one or the BlackOut
25       Q We talked about two Collarspace accounts             25   profile, but it's like along a similar path of saying

                                                                                                 33 (Pages 126 - 129)
www.veritext.com                          Paradigm, A Veritext Company                                 888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 19 of 22


                                                      Page 130                                                      Page 132
 1   did you check out the profile for taunting me. There         1   these came and then she filed the restraining order
 2   was between one and three messages between these two         2   against me. So it was clearly Catherine Schaefer.
 3   profiles.                                                    3           I mean, in addition to the fact that all
 4      Q Okay. Now let's look back at Exhibit 11 I               4   of my information was included here, the user name
 5   just handed to you earlier. It's the one to your             5   itself was indicative of her blackout smear campaign,
 6   right.                                                       6   and then, you know, these journal entries that were
 7      A Okay.                                                   7   publicly available that listed my name claiming that
 8      Q So Exhibit 11 appears to me to be the                   8   I stalked and harassed women and that I was in
 9   profile for BlackOutx2; is that correct?                     9   violation of a restraining order.
10      A Yes.                                                   10       Q This is a two-page document. I want you
11      Q And this profile is -- correct me if I'm               11   to point to me the specific language in this profile
12   wrong -- is exactly the same as the profile for             12   that indicates that it's Catherine Schaefer.
13   EpicViewf12 and EpicViewfu.                                 13       A The entire profile itself is directly
14      A No, that's not correct.                                14   linked to Catherine Schaefer. There is no other
15      Q Okay. What is different about it?                      15   person who would have created this.
16      A This -- I don't -- the EpicViewf12 profile             16       Q Right. I want you to point me to --
17   was made inactive shortly after these messages were         17       A The entire profile content, every
18   sent. I don't recall exactly what was in the                18   single --
19   profiles themselves other than reviewing my records.        19       Q Every single word on this indicates that
20   But what I do recall is that this profile was               20   it was Catherine Schaefer?
21   different altogether from the EpicViewf12 profile.          21       A Absolutely. Absolutely. Beyond a doubt.
22      Q Is it true to say that we don't have a                 22       Q But there's no content within this,
23   profile today of EpicViewf12?                               23   specific content, that would direct you to Catherine
24      A It exists, but it's publicly inactive and              24   Schaefer, only your belief that she put this entire
25   appears to be a conduit in which Catherine Schaefer         25   profile together, correct?
                                                      Page 131                                                      Page 133
 1   used simply to taunt me in order to persuade me to           1        A Her IP address is associated with it.
 2   view this profile.                                           2        Q Where does her IP address show up?
 3      Q Okay. So we don't have that profile                     3        A It is available through the site itself.
 4   description because it hasn't been produced, correct?        4        Q Have you requested the IP addresses from
 5   You didn't produce that to us?                               5   the site?
 6      A I don't recall. I potentially did. I                    6        A Yes, I did actually.
 7   will check my records.                                       7        Q Okay. Do you have those in your
 8      Q Okay. But this is the profile in                        8   possession?
 9   Exhibit 11 for BlackOutx2?                                   9        A I do not have them in my possession.
10      A Correct.                                               10        Q Why not?
11      Q Okay. And this you did produce to us?                  11        A Because I don't have the -- or at the time
12      A Yes.                                                   12   I didn't have the bandwidth to pursue fighting
13      Q So help me understand more of what we're               13   through a subpoena to get the IP records.
14   looking at in Exhibit 11. It's got the profile for          14        Q So you never subpoenaed Collarspace and
15   BlackOutx2 on the left and then it looks like there's       15   you never received a log of IP addresses related to
16   a posting to the right. Do you have any knowledge           16   this account, correct?
17   whether that posting to the right is authored by            17        A That is true, yes.
18   BlackOutx2 or by somebody else?                             18        Q So we don't know if her IP address is
19      A It was clearly authored by Catherine                   19   associated with this profile or not?
20   Schaefer.                                                   20        A I'm a hundred percent sure that it's
21      Q Okay. Why do you say that?                             21   Catherine Schaefer's IP address.
22      A Because these taunting messages came at                22        Q Okay. You say that, but I'm wondering if
23   the same time as her glitter bomb profile messages to       23   it's not linked to any particular IP address because
24   me. I rarely received messages and so Catherine             24   you didn't subpoena those records, correct?
25   Schaefer's profile had communicated with me and then        25        A Simply because I didn't subpoena doesn't

                                                                                                   34 (Pages 130 - 133)
www.veritext.com                          Paradigm, A Veritext Company                                   888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 20 of 22


                                                      Page 134                                                        Page 136
 1   mean that the IP addresses are not linked to           1              A She had posted similar photos on her
 2   Catherine Schaefer.                                    2         Facebook at the same time.
 3      Q Okay. Do you have any documents that show 3                      Q But not this photo?
 4   the IP addresses related to this account?              4              A Not that photo.
 5      A Actually, so what happened is I did               5              Q No? Okay. So because she was supportive
 6   receive certain network information when I -- who is 6           of that movement and she used -- and this particular
 7   some of the smear campaign stuff that was out against 7          profile uses an African American, you assume that
 8   me that I included, like a couple of websites, and it  8         it's Catherine Schaefer who posted it?
 9   was all -- so what happened is the information that I  9              A No, I don't assume. I'm a hundred percent
10   received back indicated that Catherine Schaefer was 10           sure that it was Catherine Schaefer.
11   viewing with her IP address -- and that's included in 11              Q So help me understand the hundred percent
12   some of these complaints.                             12         sure. Is that a hundred precent sure feeling or a
13           For example, it was included in the motion    13         hundred percent sure because you have some evidence
14   to dismiss opposition -- that Catherine Schaefer's IP 14         or documents that indicated it was her?
15   address was used to view information related to the 15                A I have a bunch of evidence produced in
16   smear campaign, specifically like a honey pot website 16         discovery that indicates that this is from Catherine
17   that was set up was linked back to her location in    17         Schaefer.
18   State College Pennsylvania as well as her IP address. 18              Q Okay. And tell me what that evidence is.
19      Q Okay. But I want you to focus on this            19              A IP addresses related to the smear
20   particular account, this BlackOutx2. You have no      20         campaign. I have, you know, hundreds of these
21   documents, records or logs indicating that her IP     21         e-mails.
22   address is associated with this whatsoever, correct? 22               Q You say you have --
23      A I don't know how to answer your question.        23              A I have hundreds of tweets that are revenge
24   I don't know.                                         24         pornography-based from CardsAgstHrsmt. I think
25      Q Well, either you have a document that            25         that's -- another element of this is the fact that
                                                      Page 135                                                        Page 137
 1   shows her IP address associated with this or you             1   the revenge porn campaign that Lindsey Middlecamp
 2   don't. You certainly didn't produce anything to us.          2   produces on CardsAgstHrsmt is eerily almost if not
 3   I'm wondering whether you have the document or not?          3   identical to this sort of conduct.
 4       A I would really have to review my records               4          For example, this is a shirtless black
 5   to ensure -- the IP address I have is associated with        5   man.
 6   Catherine Schaefer and is related to the smear               6       Q All right. So let's back up and try this
 7   campaign as a whole.                                         7   again. How did you capture Ms. Schaefer's IP
 8       Q But, again, I want you to focus on purely              8   address?
 9   the Collarspace profiles.                                    9       A I received data from an analytics service.
10       A Right. Yeah. So I didn't subpoena this                10       Q Which service?
11   website, but this content could only have been              11       A Google Analytics. Showing that HTTP
12   created by Catherine Schaefer. It's indicative of           12   requests made to retrieve data were made, in
13   Catherine Schaefer during the same time period              13   reference to this whole smear campaign, were made
14   Catherine Schaefer had been posting a lot about             14   from State College, Pennsylvania, and it indicated
15   "Black Lives Matter" on Facebook and there's a photo        15   her IP address at the same time that all of this was
16   of two -- it's a black couple engaging in some sort         16   going down.
17   of romance.                                                 17       Q Well, you made the -- so Google Analytics
18       Q So that leads you to believe --                       18   ran or captured the IP address related to what
19       A It's clearly Catherine Schaefer.                      19   communication or website?
20   Everything about it. The messages that were sent            20       A I believe that it was a website dorseyhq
21   directly after Catherine Schaefer had messaged me           21   or lindseymiddlecamp.com.
22   with her profile and which she admitted to                  22       Q And those are websites that you created,
23   possessing. Yeah.                                           23   correct?
24       Q So just so I'm clear, so she was                      24       A That's false.
25   supportive of "Black Lives Matter"; is that right?          25       Q Well, how did you get the Google Analytics

                                                                                                    35 (Pages 134 - 137)
www.veritext.com                          Paradigm, A Veritext Company                                    888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 21 of 22


                                                      Page 138                                                    Page 140
 1   if they weren't websites that you had control over?          1   giving you another opportunity if you'd like to
 2       A I received the information by way of a                 2   disclose the name of your friend which you're legally
 3   friend, but I did not have direct knowledge of any           3   required to do, I hope you do it now. Who's the
 4   intentions or actions related to any websites going          4   friend?
 5   up.                                                          5       A You mentioned content harmful to your
 6       Q Who's the friend?                                      6   client, yet your client has refused and destroyed my
 7       A I'm not going to answer that question.                 7   life on CardsAgstHrsmt, the City Pages, everywhere,
 8       Q Why not?                                               8   and yet you claim a website that doesn't exist is
 9       A Because it's not relevant.                             9   somehow providing harmful content to your client.
10       Q Well, you just described for me how you               10   The website does not exist. So --
11   obtained the IP address of my client through a              11       Q Mr. Fredin --
12   friend. I'd like to know the friend's name.                 12       A And it's not relevant to this action
13       A Right. And I'm not going to answer that               13   whatsoever. So, again, if you find, you know, reason
14   question.                                                   14   to, you know, try and offer intimidation tactics to
15       Q Well, Mr. Fredin, you're making a claim               15   claim somehow that your client is being harmed when
16   that Ms. Schaefer created these false profiles              16   your client is in fact destroying me, the only thing
17   because you believe that her IP address is associated       17   that I can remember is Lindsey Middlecamp's
18   with them. You then tell me that the IP address was         18   destruction of my life. And so I am objecting on
19   obtained through two websites, lindseymiddlecamp.com        19   relevance to any other content where you're trying to
20   and dorseyhq, for which you say you don't control but       20   misdirect the intent of this lawsuit.
21   that are controlled by a, quote, unquote, friend.           21           I am the plaintiff in this lawsuit against
22           So I'll ask you again, who's the friend?            22   your clients. Your clients have harmed me. So
23       A I did a search of these websites. They                23   there's no basis or relevance whatsoever for your
24   don't exist. Dorseyhq doesn't exist.                        24   question.
25   Lindseymiddlecamp doesn't exist.                            25       Q Mr. Fredin, you've testified -- you
                                                      Page 139                                                    Page 141
 1       Q It did, because you just told me it did.               1   testified. I didn't offer you this information. You
 2       A But it doesn't exist. And the information              2   testified as to both of these websites that existed.
 3   I received was simply for legal purposes to track            3   Now whether they exist today or not is not my
 4   down through private investigators Catherine                 4   question. The question is who did you collaborate to
 5   Schaefer's involvement.                                      5   create the websites?
 6       Q Who developed the site dorseyhq and                    6       A I testified that analytical information
 7   lindseymiddlecamp.com?                                       7   was produced in the complaint or the amended
 8       A I will object on relevance.                            8   complaint and/or the opposition on motion to dismiss.
 9       Q They were created by Anthony Zappin,                   9   And that information pertained to IP addresses.
10   correct?                                                    10   That's all I'm testifying to.
11       A Again, I'm objecting on relevance.                    11       Q Right. And I want you to tell me the
12       Q You and Mr. Zappin collaborated on the                12   source of that information which you identified as
13   creation of those websites and other websites, true?        13   your friend. Your friend's name is who?
14       A I'm objecting on relevance.                           14       A I conducted a private investigation
15       Q You're refusing to answer the question as             15   through attorneys to determine, you know, IP
16   to who created the website dorseyhq and                     16   addresses associated and data therein.
17   lindseymiddlecamp.com; is that correct?                     17       Q Which attorneys?
18       A I'm objecting on relevance. I'm not                   18       A I'm going to object on attorney-client
19   refusing to answer.                                         19   privilege.
20       Q Well, Mr. Fredin, there's a website with              20       Q The name of the attorneys is not covered
21   my client's name attached to it along with some             21   by the privilege. The identification of the
22   harmful information contained within it. How it's           22   attorneys, please.
23   not relevant, I don't understand. But if you're             23       A The only thing that I can tell you with
24   going to maintain the objection and not answer we can       24   reference to the identification of the attorney is
25   certainly certify that question to the Court. So I'm        25   the fact that I retained at least two lawyers during

                                                                                                  36 (Pages 138 - 141)
www.veritext.com                          Paradigm, A Veritext Company                                  888-391-3376
CASE 0:18-cv-00466-SRN-HB Document 173-4 Filed 07/23/20 Page 22 of 22


                                                 Page 142                                                     Page 144
 1   this entire process and those lawyers' names are        1   created this website or not?
 2   included in all of the discovery that I've produced,    2       A Correct.
 3   including the City Pages article. And so those names    3       Q You provided content to this website,
 4   have been provided and I'm not in any way violating     4   true?
 5   attorney-client privilege.                              5       A I'm objecting on relevance.
 6       Q I'm not asking you to violate the                 6       Q You had assistance in creating this
 7   privilege. I'm asking just for the names of the two     7   website with the friend that you won't identify. Is
 8   attorneys that you claim --                             8   that also true?
 9       A I produced those names. Those names are           9       A I'm objecting on relevance.
10   very easy to determine --                              10       Q Well, Mr. Fredin, I don't take your
11       Q Do you not recall their names?                   11   relevancy objections very well, especially since
12       A I do recall their names.                         12   they're dealing with the direct content of the claims
13       Q What are they?                                   13   in this lawsuit, including my client, Grace Miller.
14       A The only reason that I am objecting on           14   So if you're going to continue that objection then
15   attorney-client privilege is because I will have to    15   we'll simply go to the Court and get some redress.
16   review whether or not the names or identities of       16   But for now I need to know whether you participated
17   those lawyers are provided -- or covered, rather, by   17   in the creation of the content of this website.
18   attorney-client privilege. If they're not, then I'll   18       A It appears to show a masculine woman who
19   answer your question as soon as I possibly can.        19   looks like my ex-girlfriend, Grace Miller.
20   However, it's pretty obvious to find from notices of   20       Q The question was did you participate in
21   appearances and so forth.                              21   the content of this website, yes or no?
22       Q Right. So why wouldn't you just tell me          22       A I see the photo of Grace Miller whose
23   their names?                                           23   masculinity I was attracted to. I see Karmen
24       A Because I'd have to review whether or not        24   McQuitty's ex parte communication to her mother
25   the names or identities are included to determine      25   defaming and taunting me on Facebook. Yet Karmen
                                                 Page 143                                                     Page 145
 1   whether or not I am in full compliance.                 1   McQuitty and my ex-girlfriend, United States Air
 2       Q Well, you just told me they're on filings.        2   Force Major Grace Miller, is using, according to this
 3       A They are. It's public.                            3   content, restraining orders to silence and gag me
 4       Q So they've already been disclosed, it's           4   while at the same time defaming and taunting me,
 5   public. So I'm just asking you for that public          5   which is ridiculous. That's all I'm seeing from this
 6   information. What are their names?                      6   content here.
 7       A I don't know if names are protected by            7           I don't know if this content that you're
 8   attorney-client privilege.                              8   producing is identical to what I've seen in court
 9       Q Okay. Let's go back to the friend,                9   filings. When I say that I've seen this website,
10   because your friend is not a lawyer. What's your       10   this is a website that I've seen in court filings.
11   friend's name that set up these websites?              11       Q Right. So back to my question. Did you
12       A Again, I'm objecting on relevance. I'm           12   contribute to the content of this website contained
13   not going to answer that question.                     13   in Exhibit 13, yes or no?
14       Q Okay.                                            14       A I'm objecting on relevance. I have no
15              (Fredin Exhibit 13 was marked for           15   understanding of how this is relevant to the claims
16              identification.)                            16   in this action.
17   BY MR. BREYER:                                         17       Q You're refusing to answer?
18       Q Mr. Fredin, I've handed you what's been          18       A I'm not refusing to answer. I am
19   marked as Exhibit 13. And this is a website that was   19   objecting on relevance.
20   created around Ms. Grace Miller. Have you seen this    20       Q Sure you are. Right. You've objected on
21   website before?                                        21   relevance and now you can answer the question. Did
22       A I have seen it.                                  22   you participate in the content of this website?
23       Q Did you create it?                               23       A I'm not going to answer this question.
24       A I'm objecting on relevance.                      24       Q There are numbered pages in this document
25       Q You won't answer the question whether you        25   and if you turn to pages 6, 7, 8, 9, so start with

                                                                                             37 (Pages 142 - 145)
www.veritext.com                      Paradigm, A Veritext Company                                 888-391-3376
